Title: From Benjamin Franklin to John Barry, 19 March 1781
From: Franklin, Benjamin
To: Barry, John


Sir,Passy, March 19. 1781
I received the honour of yours dated the 10th Instant. acquainting me with the Orders you had receiv’d relating to your Stay, Sailing. &c. I have none relating to your Ship, and therefore cannot take upon me to sheath her with Copper tho’ I think with you that it would be a good thing; nor can give any Directions for you to apply to any Person for Supplies of what you may want; but I suppose you naturally fall under the Care of Mr Schweighauser of Nantes in the Absence of Mr Palfrey, he being Agent. I have the honour to be,
Capt. Barry of the Alliance
